Article 78 proceeding, transferred to this court, seeking a review and an annulment of the determination of the Commissioner of Hospitals, dated July 17, 1963, suspending petitioner from duty for a period of five days without pay, unanimously dismissed, without costs. The determination was rendered upon a finding, following a hearing, that petitioner, an employee in the Department of Hospitals, was guilty of misconduct in lateness in reporting for duty on 10 occasions in December, 1962. The Commissioner had jurisdiction to hear and determine the charges and, inasmuch as the punishment imposed was for a period not exceeding 10 days, there is no authority for the maintenance of an article 78 proceeding to review his determination. (See Civil Service Law, § 76, subd. 1; ef. Matter of Guardian Life Ins. Co. v. Bohlinger, 284 App. Div. 110, affd. 308 N. Y. 174.) Furthermore, considered on the merits, the Commissioner’s determination is supported by substantial evidence. Concur —McNally, J. P., Stevens, Eager, Steuer and Witmer, JJ.